Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,223,582.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.
Art Rejection
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-2, 4-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asthana, U.S. pat. Appl. Pub. No. 2021/0097110.
	Per claim 1, Asthana discloses a system for facilitating chat dialogue, the system comprising: 
a) one or more processors programmed with computer program instructions that, when executed, cause operations comprising: obtaining, via a neural network, predicted intents of a user based on activity information associated with the user, the predicted intents comprising a first set of predicted intents for a first transaction cycle (see par 0027-0028) and a second set of predicted intents for a second transaction cycle (par 0029); 
b) assigning the predicted intents to different sets of predicted intents based on probability categories associated with the predicted intents such that: 
the first set of predicted intents comprises at least one predicted intent associated with a probability in a first category (e.g., trial) or at least one predicted intent associated with a probability in a second category (e.g., pricing) different from the first category, i.e., including “Trial” instead of “Pricing” in the list because of its higher probability 30% vs 20% (see par 0124-0125), and
the second set of predicted intents for the second transaction cycle comprises at least another predicted intent associated with a probability in the first category (e.g., trial) or at least another predicted intent associated with a probability in the second category (e.g., pricing) par 0124, 0126); and 
c) upon initiation of a chat session with the user, causing questions to be presented on an interface based on the first set of predicted intents (see par 0125).
	Asthana does not explicitly teach including both first and second categories (e.g., Trial and Pricing) in the list in this example. Asthana however teaches that the list of predicted intents could include one or more highest-ranked categories (see par 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the list could have shown both first and second categories (e.g., Trial and Pricing) which are the two highest-ranked categories for each transaction cycle (see par 0029) in order to provide more relevant options to the users.
Per claim 2, Asthana teaches providing user activity information as input to the neural network (see par 0027).
Per claim 4, Asthana teaches that the user activity information comprises transaction information related to recent transaction of the user (see par 0029).
Claims 5-6, 13-14 and 20 are similar in scope as that of claims 1-2.
	Per claims 7 and 15, Asthana teaches the predicted intents comprises one predicted intent associated with a first score tier (30%) and one predicted intent associated with a second score tier (20%) (see par 0124).
	Per claims 9-10 and 17-18, Asthana teaches selecting a question from the question set based on the question matching the intent (see par 0029-0030).
	Per claim 11-12 and 19, Asthana teaches that activity information associated with the user comprises page view information or service interaction information related to recent interactions of the user with the services (see par 0026).

8.	Claims 3, 8 and 16 are not rejected on art.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/1/22